Citation Nr: 1101272	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
disabling for PTSD prior to May 9, 2007.

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD as of May 9, 2007.

3.  Entitlement to an evaluation in excess of 40 percent 
disabling for diabetes mellitus.

4.  Entitlement to a separate rating for diabetic complications 
in excess of 10 percent for peripheral neuropathy of the right 
upper extremity.

5.  Entitlement to a separate rating for diabetic complications 
in excess of 10 percent for peripheral neuropathy of the left 
upper extremity.

6.  Entitlement to a separate rating for diabetic complications 
in excess of 10 percent for peripheral neuropathy of the right 
lower extremity.

7.  Entitlement to a separate rating for diabetic complications 
in excess of 10 percent for peripheral neuropathy of the left 
lower extremity.

8.  Entitlement to a separate compensable rating for diabetic 
complications of erectile dysfunction.

9.  Entitlement to an evaluation in excess of 20 percent 
disabling for a low back disability.

10.  Entitlement to an evaluation in excess of 10 percent 
disabling for a skin disorder classified as tinea cruis.

11.  Entitlement to an earlier effective date for the award of 
service connection for non-Hodgkin's Lymphoma (NHL), status post 
surgical treatment with residual scar of the right shoulder, to 
include consideration of the propriety of the grant of service 
connection for NHL.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and January 2006 rating decisions by 
the Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The February 2004 rating decision 
granted service connection for PTSD and assigned an evaluation of 
30 percent; a December 2004 decision assigned an increased, 50 
percent evaluation, effective from the date of service 
connection.  The veteran has expressed his desire to continue his 
appeal of the assigned evaluation.

The January 2006 decision granted an increased 20 percent 
evaluation for a low back strain, denied increased evaluations 
for tinea cruris and type II diabetes mellitus, and granted 
service connection for a right shoulder scar, described in the 
decision as "non Hodgkin's lymphoma, status post surgical 
treatment."  A June 2007 decision granted increased evaluations 
for tinea cruris to 10 percent and for diabetes mellitus to 40 
percent.  This rating also granted service connection for 
diabetic neuropathy and assigned separate initial 10 percent 
ratings for each extremity effective the date of the increased 
rating claim for diabetes.  The veteran has expressed his desire 
to continue his appeals with regard to evaluations.  

Although he did not specifically file a Notice of Disagreement 
(NOD) with the 10 percent ratings per extremity for diabetic 
neuropathy, the Board notes that these are complications of 
diabetes subject to review by the Board as they stem from this 
appeal and from the Diagnostic Code for rating diabetes.  
Likewise the Board must consider the appropriate ratings for any 
other complications shown to include erectile dysfunction which 
was the subject of a June 2010 RO grant for special monthly 
compensation.

The veteran initially expressed a desire for a personal hearing 
before a Veteran's Law Judge in Washington, DC, and such was 
scheduled in June 2008.  The veteran has withdrawn his request 
for hearing in writing, however.

The Board remanded this matter in July 2008 for further 
development.  Such has been completed and this matter is returned 
to the Board for further consideration.

While the remand was pending, the RO granted a 70 percent rating 
for PTSD effective May 9, 2007.  Since this increase did not 
constitute a full grants of the benefits sought, the increased 
rating issues remain in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The appeal of the issue of entitlement to an increased rating for 
a skin disorder classified as tinea cruis, and the issue of 
entitlement to an earlier effective date for the award of service 
connection for non-Hodgkins lymphoma with residual scar, to 
include propriety of the grant of service connection for this 
disorder are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The Veteran's PTSD from initial entitlement up to May 9, 2007 
has been shown to be manifested by such symptoms as nightmares, 
intrusive thoughts, startle reaction, anger problems, and 
detachment from others with social isolation and has been found 
by medical evidence to result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
these symptoms, with GAF scores generally ranging from 35 to 55.

2.  The Veteran's PTSD as of May 9, 2007 does not result in total 
social and occupational impairment.  

3.  The veteran's diabetes mellitus is managed by restricted diet 
and insulin without episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider.

4.  The veteran's complications from diabetes mellitus consist of 
peripheral neuropathy affecting the right upper extremity which 
is no more than a mild incomplete paralysis.

5.  The veteran's complications from diabetes mellitus consist of 
peripheral neuropathy affecting the left upper extremity which is 
no more than a mild incomplete paralysis.

6.  Prior to March 15, 2007, the veteran's complications from 
diabetes mellitus consist of peripheral neuropathy affecting the 
right lower extremity which is no more than a mild incomplete 
paralysis, but as of that date the neuropathy more closely 
resembles a moderate incomplete paralysis.

7.  Prior to March 15, 2007, the veteran's complications from 
diabetes mellitus consist of peripheral neuropathy affecting the 
left lower extremity which is no more than a mild incomplete 
paralysis, but as of that date the neuropathy more closely 
resembles a moderate incomplete paralysis.

8.  There is no evidence of erectile dysfunction with penile 
deformity shown.

9.  The evidence reflects that Veteran's lumbar spine disorder is 
shown to be a lumbosacral strain with arthritic changes, with a 
forward flexion of 45 degrees and without objective evidence to 
support such complaints such as spasm, weakness or neurological 
deficits, nor is there evidence of an associated intervertebral 
disc syndrome, ankylosis or fracture.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for PTSD 
have been met for the appellate period from initial entitlement 
to May 9, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 
38 C.F.R. § 4.130; Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD 
have not been met as of May 9, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2010).

3.  The criteria for a disability rating in excess of 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8615 (2010).

5.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8615 (2010).

6.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have not 
been met prior to March 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Codes 8520, 8621 (2010).

7.  The criteria for a 20 percent disability rating for 
peripheral neuropathy of the right lower extremity have been met 
as of March 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Codes 8520, 8621 (2010).

8.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have not 
been met prior to March 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Codes 8520, 8621 (2010).

9.  The criteria for a 20 percent disability rating for 
peripheral neuropathy of the left lower extremity have been met 
as of March 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Codes 8520, 8621 (2010).
10.  The criteria for a compensable rating for erectile 
dysfunction are not met at any time during the appellate period. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.115b, Diagnostic Code 
7599-7522 (2010).

11.  The criteria for a rating in excess of 20 percent disabling 
for low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  See 
73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Regarding the PTSD claim, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
the PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  (Once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no further 
notice is needed.  However he was sent additional notice in April 
2004, August 2005, November 2005 and notice in August 2008, which 
now addressed the effective date and disability criteria from 
Dingess, supra.  This notice was based on the Court's decision in 
Vasquez-Flores v. Peak, 22 Vet. App. 37, 46 (2008), (vacated by 
Vasquez-Flores v. Shinseki, 580F. 3d 1270 (Fed. Cir. 2009)).  The 
RO readjudicated this matter in the June 2010 statement of the 
case.

Regarding the other increased rating issues for his back disorder 
and diabetes, the Veteran's claim for an increased rating for his 
lumbar spine condition was received in January 2005.  Prior to 
adjudicating this claim in January 2006, a duty to assist letter 
addressing the increased rating claim was sent in November 2005.  
Additional notices were sent in April 2006 and August 2008. 

The Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail on 
these types of claims and of his and VA's respective duties.  The 
duty to assist letter notified the Veteran that VA would obtain 
all relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by getting 
that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  He received such 
notice in the April 2006 and August 2008 letters.  The August 
2008 letter also provided such notice and also detailed the 
criteria for entitlement to an increased rating pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated by 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 4, 
2009.)  Thereafter the RO readjudicated this matter in a June 
2010 statement of the case.

With regard to the diabetes claim, while the notices specifically 
addressed the increased rating for diabetes, and no separate duty 
to assist notice was given to address the complications such as 
neuropathy for which service connection was granted by the DRO 
decision of June 2007, and special monthly compensation was 
granted for erectile dysfunction in June 2010, such grant was for 
symptomatology that is part and parcel of the diabetes disorder.  
Therefore the duty to assist notices for the diabetes disorder 
also serve as proper notice for the associated symptoms of 
neuropathy and erectile dysfunction and there is no need to send 
a separate letter addressing the separate symptoms.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in March 
2010 and April 2010, provided current assessments of the 
Veteran's condition based not only on examination of the Veteran, 
but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claims for higher disability ratings, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claims decided on appeal.  Consequently, any error in 
the sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating-General Considerations 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R., Part 4. Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the Veteran working 
or seeking work. 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). A recent decision 
of the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary. In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  PTSD-Facts and Analysis

The Veteran contends he is entitled to an increased rating for 
PTSD, which has been adjudicated as 50 percent disabling from the 
date of initial entitlement in May 1998, up until May 9, 2007, 
when a 70 percent rating was put in effect.  He continues to 
contest the 70 percent rating.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2009). A 30 
percent rating is warranted for social anxiety when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9403. A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for the following symptoms: 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is warranted for the following: Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008). GAF scores 
of 61 to 70 are indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships. Scores of 
51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.) Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job). Id. Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id. Scores of 21-30 indicate that behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating. 
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme. The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

Among the pertinent evidence dating back to initial entitlement 
are VA treatment notes from 1999 reflecting PTSD symptoms, with a 
September 1999 PTSD screening noting that he met the criteria for 
PTSD stressors, with frequent intrusive thoughts and flashbacks, 
although the last flashback was over five years ago.  Mental 
status examination revealed the Veteran was alert, oriented, 
cooperative with no unusual findings for grooming or hygiene.  He 
denied hallucinations of any sort or suicidal ideations.  He was 
angry towards his tenants, but had no plans for harming anyone.  
Notes from October 1999 focused primarily on a conflict between 
the Veteran and his live in girlfriend.  He expressed concerns 
about his ability to control his anger, but was willing to 
contract for safety.  

A December 1999 VA PTSD examination was for the purpose of 
ascertaining whether the Veteran had this condition for purposes 
of service connection.  The examination delved into great detail 
about his pre-service history and his exposure to stressors.  He 
was noted to report feelings of guilt, anxiety and anger.  Mental 
status examination revealed he was appropriately dressed and 
groomed.  He was oriented times 3.  He showed no signs of any 
disorder of thought or perception.  His speech and affect were 
normal.  While noted to be prone to anger, the examiner deemed 
that this was in large part, a normal response to his perceptions 
of racial discrimination.  He was also noted to be overwhelmed by 
problems in his own family and neighborhood.  Although he was not 
actively suicidal or homicidal, he was worried about his 
potential for violence, and he dealt with this by social 
withdrawal.  He was able to effectively address feelings of anger 
he had towards his significant other, and to request support in 
minimizing the risk there.  His responses to clinical interview 
appeared to support a diagnosis of PTSD.  His symptoms included 
intrusive thoughts almost daily, and apparent flashbacks and 
severe physiologic responses to reminders.  He had 
numbing/avoidant symptoms which  led to social withdrawal.  He 
also had severe anger and irritability, as well as severe 
problems concentrating and he had to work hard to focus on 
reading.  His hypervigilance was noted as severe.  The 
examination confirmed findings consistent with PTSD.  The 
diagnosis was PTSD and his GAF score was 35.

The Veteran also submitted a December 1999 copy of a medical 
record showing a diagnosis of PTSD with a GAF of 35, with 
symptoms resulting in occupational, economic and social problems.  

The report of a January 2001 VA examination revealed the Veteran 
to continue to report reexperiencing his stressful events through 
flashbacks and intrusive thoughts which has led to severe social 
withdrawal.  He felt distant and cut off from people most of the 
time and suffered from almost daily hyperarousal.  He had severe 
episodes of anger and irritability.  He also had poor 
concentration and found it very difficult to read.  He also had 
hypervigilance especially outside his neighborhood, as well as 
severe startle reactions.  His history of having retired on 
disability in 1997 after years working for public transit was 
noted.  He indicated that he had problems with crowds and pretty 
much could not drive a trolley due to this problem.  Socially, he 
was divorced with a live in girlfriend and a disabled son who 
lived with them.  The son's condition caused a great strain for 
him in managing his own life, plus the son's.  Mental status 
examination revealed intact speech, with appropriate answers to 
questions.  He was noted to have the PTSD symptoms of nightmares, 
flashbacks, intrusive thoughts and avoidance of reminders.  Again 
it was emphasized that his PTSD symptoms caused isolation/social 
withdrawal.  He also reported that he had a sense of impending 
doom and emotional numbness, along with sleep difficulties and 
concentration problems.  However he was fully oriented and his 
intellectual function was intact, as was insight and judgment.  
The Axis I diagnosis was PTSD, chronic and he was assigned a GAF 
of 55.  

The report of a November 2004 VA PTSD examination noted ongoing 
problems with nightmares and daytime intrusive thoughts.  At 
times he heard voices of Vietnamese soldiers.  This flashback 
occurred several times a week to daily.  On a bad day his 
symptoms would suppress him and leads to mood difficulty.  This 
made him isolate himself.  He was living with his girlfriend and 
his mentally disabled son.  He had some problems with memory and 
concentration.  He could read and write but had problems with 
comprehension so his girlfriend helped him with reading and 
dealing with documents.  He had paranoid thoughts and thought 
others had negative thoughts about him.  He also had poor self 
esteem and mood was one of depression.  He also had problems 
focusing.  His mood sometimes led him to think life was not worth 
living but he indicated that he would not harm himself due to 
concerns about his family.  He was noted to be bothered by loud 
noises and had startle response.  Mental status examination 
revealed normal speech and he answered questions appropriately.  
He did endorse hearing voices and nightmares.  He had problems 
getting and keeping a job and had not been employed for several 
years.  He was diagnosed with PTSD with depressive features.  He 
was competent to manage his funds.  No GAF score was given.

An August 2005 VBA Clearinghouse letter noted that the Veteran 
was counseled for PTSD with problems sleeping including falling 
and staying asleep, as well as nightmares and frequent 
awakenings.  He also was vigilant for suspected injustice and 
suspicions made trusting others difficult.  

The report of a September 2005 VA examination for PTSD revealed 
the Veteran to report an episode where he reacted at the sight of 
Vietnamese workers at an auto repair shop when he began to swear 
at them and called them Viet Cong.  Socially he was noted to be 
the primary caregiver for an adult developmentally disabled son.  
He had a long term girlfriend of many years but he was worried 
about her health.  He was noted to have never used any 
psychiatric facilities or medicines.  He did see a readjustment 
counselor at a VBA Clearinghouse.   His employment history was 
noted to have been medically retired from working as a train 
operator due to sleep apnea problems.  He had not worked since 
retiring in 1997.  He was noted to be even more inclined to stay 
home after experiencing a post military trauma of being caught in 
a shoot out outside a store.  He denied hallucinations or 
suicidal/homicidal thoughts.  His did have impaired thought 
process shown by his distress at being around other people.  It 
was believed that work would expose him to extensive social 
contacts and probably increase his stress level to an 
unacceptable point.  He also was noted to have depression 
symptoms which were subsumed by PTSD and evidence of panic 
disorder not sufficient for a separate diagnosis.  Mental status 
examination revealed he was well oriented and not psychotic.  He 
had appropriate demeanor and appearance.  His memory appeared 
adequate and speech was normal.  He was diagnosed with PTSD, 
severe and his GAF was 48.  

The Veteran testified at his November 2006 DRO hearing that he 
had some sleeping problems that he attributed to PTSD but denied 
other major problems and denied self medicating currently.  

A May 2007 VA PTSD examination noted the Veteran to have not 
taken medications for PTSD, but he did have monthly therapy at 
the VBA Clearinghouse.  He had no history of psychiatric 
hospitalizations.  He reported symptoms all day and daily.  He 
continued to isolate extensively and had persistent trouble 
sleeping with nightmares nearly every night.  He also had 
intrusive memories and flashbacks.  He almost never left his 
apartment and avoided people.  He was emotionally numb and 
anhedonic.  He had severe hypervigilance and would duck if 
hearing a backfire.  He got 6-7 hours of broken sleep per night 
and struggled with his temper and irritability.  He also had 
impaired concentration, which could be due to other factors 
including sleep apnea.  His treatment was limited to 
psychotherapy which has not substantially reduced his symptoms.  
He also had significant depression, low mood, poor energy and 
suicidal ideation.  He had occasional panic attacks but none of 
major significance.  He had no significant legal history or 
accomplishments since his last examination.  

The examiner opined that based on the Veteran's inability to 
interact with other people under normal conditions, that he was 
not employable due to his PTSD alone.  He was noted to have a 
girlfriend he saw every 2 months.  Otherwise he had no friends or 
social contacts outside of his children and girlfriend.  He had 
no history of suicide attempts, substance abuse or assault.  
However the examiner noted that the Veteran did have an episode 
at work before he retired where he threatened to stab a coworker 
who had been harassing him in a racist manner, which the examiner 
did not view as a bluff, and found this to be an example of how 
his PTSD symptoms rendered him unemployable.  He was also almost 
100 percent disabled socially.  He also had no hobbies other than 
watching TV and listening to music.  His physical health was also 
compromised by PTSD as he almost got no exercise.  Mental status 
examination showed him to be open, with good hygiene, cooperative 
with no psychotic symptoms, ritualistic behavior, no current 
suicidal or homicidal ideations, and no panic attacks.  He had 
intact memory and was oriented fully.  He was clearly distressed 
with dysphoric and restricted affect.  His impulse control was 
intact so long as he was not stressed or confronted.  His sleep 
was very disturbed.  The diagnosis was PTSD, chronic and moderate 
to severe and associated with depression and panic.  His GAF was 
40.  The examiner gave an opinion as to whether the Veteran's 
sleep difficulties were triggered by his PTSD or sleep apnea.  
The examiner indicated it was difficult to provide an accurate 
opinion of the Veteran's condition, as both conditions caused 
insomnia.  However PTSD was noted to cause problems in falling 
asleep, while sleep apnea causes sleep hunger, resulting in 
falling asleep at inappropriate times.  The examiner noted the 
numerous times the Veteran had fallen asleep at work and found 
these episodes were more consistent with the sleep apnea.  So it 
was less likely that PTSD caused his problems where he needed to 
sleep during the day.  

A November 2008 VBA Clearinghouse note stated that the Veteran 
continued with PTSD symptoms of nightmares, low frustration 
tolerance and social withdrawal.  He was noted to have had a 
negative reaction to antidepressants.  He had been a client of 
the Clearinghouse since 1991 for his PTSD symptoms.  

The report of an April 2010 PTSD VA examination noted that the 
Veteran had an instance of using an antidepressant in 2009 with 
bad reaction resulting in his becoming so agitated that he had 
homicidal thoughts towards his daughter who owed him rent money.  
Once he stopped the medication, such thoughts diminished.  He 
reported continuing to feel depressed with occasional feelings of 
worthlessness and suicidal ideation but no intent in the near 
future, but he thought it might be possible if his situation did 
not improve.  Socially he was divorced and a widower in the sense 
that a woman from a long term relationship had died in November.  
He missed her and felt isolated.  He lived with his daughter and 
they got along although she did not pay rent.  He stayed in touch 
with his other children but not frequently.  He also saw his 
local grandchildren and sometimes visited other grandchildren in 
another state.  For activities he went to the race track and 
cited an incident where he was kicked out of the track for 
arguing with 2 men, but did not assault them.  He had no friends 
in his home city, but enjoyed going out of state to Alabama but 
gets infections there.  

Examination revealed he was clean, casually dressed, with 
spontaneous speech, cooperative, attentive, with flat affect and 
good mood.  He was easily distracted.  He was fully oriented but 
on cognitive testing did have an error on serial 7's.  He had no 
delusions, but some suicidal ideations.  He understood the 
outcome of his behavior.  He had sleep impairment with nightmares 
interrupting sleep and he was tired during the day.  He denied 
hallucinations.  He did endorse having a "short fuse" and low 
frustration tolerance.  There were no panic attacks, 
obsessive/ritualistic behavior or homicidal ideations.  He had 
fair impulse control.  He was able to maintain hygiene and 
activities of daily living.  He did report episodes of anxiety 
and paranoid ideations, but not to the level of a paranoid 
delusion.  His memory was normal.  There were daily PTSD 
symptoms, although nightmares were less disturbing.  He has been 
relatively isolated and withdrawn since his combat experience and 
suffered reexperiencing and avoidance symptoms of PTSD.  His 
struggles with these symptoms of PTSD and depression were 
worsened by the death of his common law wife in 2008 as she was 
one of the few people he trusted.  His youngest son who was 
developmentally disabled and in whose care he had been previously 
very involved with had moved out his home to live with a 
girlfriend.  

He was diagnosed with PTSD and his GAF score was 45.  The summary 
of his functional status revealed he had been medically retired 
from his job as a trolley driver as sleep apnea symptoms caused 
him to fall asleep on the job.  After his wife's 2008 death he 
became more withdrawn and depressed with occasional suicidal 
thoughts.  He stayed in contact with other family members but 
they were not close supports.  His prognosis was guarded and if 
he obtained mental health treatment for his PTSD might improve.  
The examiner found that the PTSD did not cause total occupational 
and social impairment, as it did not result in deficiencies in 
judgment and thinking.  However it did affect family relations, 
work or school, as he was socially withdrawn and had difficulties 
being around people.  He also was easily irritated from his PTSD 
symptoms.  He did very little at home or in his community.  He 
did not like to leave home.  He had feeling of worthlessness.  

Based on a review of the foregoing the Board finds that an 
initial 70 percent rating is warranted for the Veteran's PTSD 
from initial entitlement to May 9, 2007.  His treatment records 
from 1999 shows that he was dealing with severe anger problems 
and was concerned about a potential for violence.  The December 
1999 VA examination revealed almost daily flashbacks and severe 
intrusive thoughts, as well as avoidance behaviors leading to 
severe social withdrawal.  The severity of his symptoms at the 
time is shown by the GAF of 35 given in the December 1999 
examination.  

Continued problems of severe PTSD symptoms resulting in isolation 
and social withdrawal are shown in the January 2001 VA 
examination, and he is noted to have retired from working in 
public transit due to PTSD symptoms causing him to have problems 
with his work environment.  While the GAF score improved to 55, 
he continued to have symptoms that included almost daily 
hyperarousal, flashbacks and severe startle reaction, and had 
problems with sleep and concentration as well as problems 
socially.  Thus the symptoms appeared to be more serious than the 
GAF score assigned, and are shown to result in occupational and 
social impairment in most areas.  

Social and occupational problems due to above described PTSD 
symptoms are again shown in the VA examination reports of 
November 2004 and September 2005, and his GAF score was shown to 
be 48 in September 2005, which is again reflective of more severe 
impairment.  In addition to the ongoing symptoms such as 
flashbacks, intrusive thoughts and sleep problems, he was noted 
to briefly endorse paranoid thoughts and auditory hallucinations 
in November 2004, although he no longer reported hallucinations 
in September 2005.  His social isolation was shown to persist as 
well in these reports, and in fact appears to have worsened in 
September 2005 due to a post military trauma.  Also in September 
2005, the examiner indicated that his distress at being around 
other people would likely increase his stress level to an 
unacceptable level, and thus work was deemed not feasible.  

In sum the records and examination reports of record from initial 
entitlement and prior to May 9, 2007 reflect that his PTSD 
symptoms more closely resemble the criteria for a 70 percent 
evaluation as they reflect occupational and social impairment, 
with deficiencies in most areas, due to his PTSD symptoms.

However a review of the evidence both from the date of initial 
entitlement to May 9, 2007, and from May 9, 2007 thereafter, 
fails to show that the Veteran's PTSD met or meets the criteria 
for a 100 percent rating at any time during the pendency of this 
appeal.  There is no evidence that his symptoms result in a total 
occupational and social impairment, due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; nor of intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  The symptoms also do not result in 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

To the contrary the examinations from December 1999 up until May 
9, 2007 have repeatedly shown the Veteran to be fully oriented, 
with no evidence of a persistent thought disorder/psychosis and 
no hindrance to his ability to care for himself, including his 
hygiene.  While he did endorse auditory hallucinations in a 
November 2004, this was the only time he endorsed such 
complaints, thus he does not manifest a persistent psychosis.  He 
is not shown to have been a danger to himself or others on a 
persistent basis.  In fact the treatment records and VA 
examination report from 1999 showed that while he was angry 
towards some individuals, he was able to restrain any harmful 
impulses towards them, although this resulted in social 
isolation.  Elsewhere the records from this time period did not 
show him to have more than fleeting thoughts of self harm or harm 
to others, and his memory, intellectual function, insight and 
judgment were all intact.  Thus prior to May 9, 2007, a rating in 
excess of 70 percent is not warranted.

The evidence as of May 9, 2007 likewise continues to show the 
Veteran to be fully oriented, with no evidence of a persistent 
thought disorder/psychosis and no hindrance to his ability to 
care for himself, including his hygiene.  While there were 
episodes of possible danger to others noted such as the threat to 
a coworker noted on the May 2007 VA examination and the incidents 
noted in the April 2010 VA examination that included the argument 
with people at a race track and his homicidal thoughts towards 
his daughter, these are not shown to be persistent.  There is no 
evidence to show that he acted on his threat to the coworker.  
The racetrack incident was noted to have ended non-violently and 
the homicidal thoughts towards his daughter appeared to have been 
triggered by a reaction to an antidepressant and went away after 
he stopped taking this medication.  In general, his impulse 
control was deemed fair.  Again, his memory, intellectual 
function, insight and judgment were all intact.  Thus, based on 
these findings, a rating in excess of 70 percent is not warranted 
for the period beginning on May 9, 2007,.

B.  DIABETES-Facts and Analysis

The veteran is currently receiving a 40 percent rating for 
diabetes mellitus.  Diabetes mellitus is rated under 38 C.F.R. § 
4.119, Diagnostic Code 7913.   Under the criteria at Diagnostic 
Code 7913, a 40 percent rating is met when diabetes mellitus 
requires insulin and restricted diet, and regulation of 
activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, warrants a rating of 60 percent.  Id.

Where diabetes mellitus requires more than one daily insulin 
injection, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength, or complications that would be compensable if 
separately evaluated, a 100 percent rating is warranted. Id.

Note (1) evaluate compensable complications of diabetes mellitus 
separately unless they are used to support a 100 percent rating. 
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913. Note (2) when diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  

During the pendency of this appeal, by way of a June 2007 DRO 
decision, the RO granted service connection for diabetes 
complications including peripheral neuropathy of each upper and 
lower extremity, and assigned a 10 percent rating per extremity, 
effective the date of claim.  Subsequently the RO also granted 
entitlement to special monthly compensation based on loss of use 
of a creative organ effective March 26, 2010.  As these 
complications are part and parcel of the diabetes condition on 
appeal, the Board must address these as well as any other 
possible complications that may be shown by the evidence.  

VA records submitted in conjunction with the Veteran's January 
2005 claim revealed persistent follow-up for diabetes, with no 
major systemic problems shown, but with trouble controlling blood 
sugars.  A December 2004 primary care note noted that the 
Veteran's blood sugar was not under control and that he needed 
insulin.  He was on oral medications.  A May 2005 nutrition 
consult noted blood sugar ranges of 175-180 and 130-200 and his 
blood sugar was not in good control.  He was again noted to have 
been told by his doctor that he needed insulin.  An August 2005 
progress note reported elevated glucose of 175 this morning, 
using only oral agents.  He also volunteered to participate in a 
diabetes study the same month.  A nutrition assessment from the 
same month noted blood sugar ranges the same as given in May 
2005.  Glycemic control was inadequate and diet issues were 
discussed.  He seemed willing to make diet changes to avoid 
insulin.  

The report of a September 2005 VA diabetes examination noted 
current treatment was with a restricted diet.  He also took oral 
medication and had lost 15 pounds after stopping one of the oral 
agents.  He was unable to walk due to leg and foot pain and had 
new symptoms of blurred vision.  He had no hospitalizations.  He 
also had complaints of elevated blood pressure with readings of 
128/80 on the right, 110/80 on the left and 120/80 on the right.  
He weighed 286 pounds.  His heart and lungs were unremarkable.  
Eyes were intact.  Labs showed HA 1C of 84, creatinine of 1.4, 
GFR of 67.2 and mild anemia.  He was diagnosed as being morbidly 
obese with hypertension as well as diabetes mellitus.  A November 
2005 progress note reported glucose elevations continued and he 
was on maximum dose glyburide and metformin.  He was now willing 
to begin insulin. 

VA outpatient and diabetes follow-up from June and July 2006 
noted that the Veteran had recently started insulin and that his 
blood sugar readings were in the 100-150 range.  He denied 
diabetic complications and foot examination was unremarkable, 
including on sensory examination.  Nutrition notes revealed that 
in December 2006 his blood sugar readings were in the 155-160 
range and in January 2007 they were in the 140-170 range.  

The Veteran testified in his November 2006 hearing that he 
believed he had visual problems and kidney problems due to his 
diabetes.  He also discussed problems walking distances and 
having occasional tingling sensations in his extremities.  
Regarding the diabetes he indicated he had difficulty controlling 
his blood sugars but denied going to the hospital due to such 
problems.  He indicated he ate candy or oranges to control the 
fluctuations. 

A March 2007 nutrition evaluation noted that he continued with 
wide variations in his blood sugar readings with fasting blood 
sugar taken this morning at 205 and 114 the prior day, which fell 
to 57 at 11 am after diabetic medications.  He reported eating 4 
oranges the prior day to avoid hypoglycemia.  He was trying to 
lose weight and eating low calorie meals.  Prior blood sugar 
readings included 139 in March 2007, 143 in September 2005, 136 
in May 2005, and 134 in December 2004.  

A March 2007 endocrinology note revealed the Veteran was treating 
with oral medications and insulin but still had occasional mid 
day episodes of hypoglycemia which were attributed to poor eating 
habits.  He was noted to have taken Actos but stopped after 
gaining 30 to 40 pounds.  He was noted to have been found to have 
no diabetic retinopathy by ophthalmology.  He also was noted to 
take care of his feet by cutting his own toenails and had no 
ingrown toenails.  He did have paresthesias in his toes but no 
burning in the bottoms of his feet.  He was noted to have no 
significant cardiac or pulmonary findings.  His labs showed 3.8 
potassium, 1.5 creatinine, 8.8 microalbumin and HA1C of 8.3.  He 
had no evidence of lipo hypertrophy at the insulin injection 
sites and no exertional chest pain or claudication.  There was no 
evidence of end organ damage so far without evidence of 
proteinurea or significant retinopathy.  However his glycemic 
control needed to be improved and plans included increasing his 
insulin.  His blood sugar readings in June 2007 noted his blood 
sugar ranges were within 100-150 following increases in his 
insulin dosage beginning in March 2007.  Foot examination and 
other systemic findings remained normal.  

A March 2007 diabetic VA examination noted no history of 
ketoacidosis.  He did experience low sugar reactions if he did 
not eat enough and takes medications.  He had no hospitalizations 
in the past year for hypoglycemia or ketoacidosis.  His blood 
sugars ranged from 135-140 and dropped to 60 if he exercised.  He 
had a diabetic diet.  He was morbidly obese and did not exercise 
due to his back and leg pain.  Walking too much did cause 
hypoglycemia.  Medications included oral medications and insulin 
injected under the skin.  He had occasional blurry vision but was 
fine with glasses and had no diabetic retinopathy.  He got pain 
in his legs if he walked more than a half block.  There were no 
neurological symptoms except occasional pins and needles in the 
extremities at night.  He had no urinary or bowel symptoms.  He 
had no seminal fluid with ejaculation but erections were okay.  
He did have hypertension but no other cardiac history.  Physical 
examination revealed unremarkable cardiovascular findings and 
gross eye examination was normal.  His blood sugar was 165.  The 
examiner did note that hypertension was a potential complication 
of diabetes but that the Veteran's kidney function was normal and 
he had no known coronary disease.  There was no visual 
impairment.  Plans included scheduling a vascular consult to 
address the possibility of peripheral vascular disease due to 
problems walking distance.  

Records in 2008 revealed that in February 2008 his blood sugar 
readings were still around 100-150, with no other significant 
diabetic complications noted, and feet normal  In March 2008 he 
was noted to have erectile dysfunction, with plans to prescribe 
Levitra.  He had no other significant findings for diabetes, with 
normal feet and no proteinuria.  A VA record from August 2008 
revealed ongoing follow-up for insulin dependent diabetes with 
feet examination normal and systemic signs of disease denied.  
There were no signs of proteinuria or retinopathy.  He had 
hypertension that was well controlled.  He was noted to have 
erectile dysfunction with good response to medication.  His labs 
in April 2008 were in good range in the diabetic panel, but his 
Hb A1C was 8.2 percent.  

As far as possible eye complications of diabetes, VA 
ophthalmology records from June 2005 revealed that he was 
described as having type II diabetes with mild non proliferative 
diabetic neuropathy (NPDR).  However subsequent ophthalmology 
records and VA examinations in March 2007 concluded that the 
Veteran does not have diabetic retinopathy and that he had no 
visual problems due to diabetes.   Specifically, the March 2007 
VA optometry examination examined the eyes in depth and diagnosed 
diabetes without diabetic retinopathy or cotton spot macular 
edema (CSME) of both eyes.  The examiner also diagnosed mild 
cataracts which may account for slight decrease in best corrected 
visual acuity (BCVA) in both eyes.  They may be normal age 
related cataracts or may be associated with diabetes.  He was 
also noted to be a glaucoma suspect.  This was unrelated to his 
diabetic condition.  Also diagnosed was blepharitis and 
refractive error.  A subsequent ophthalmological examination from 
later in March 2007 concluded that the Veteran suffers from 
diabetes without clinical diabetic retinopathy at this time and 
that he currently does not demonstrate any visual disabilities 
attributable to his diabetes.  The most recent VA optometry 
record of June 2008 noted no retinopathy or CSME in both eyes.  
He did have eye problems such as history of being strong glaucoma 
suspect, cataracts, blepharitis and refractive error that were 
addressed at length in the ophthalmology records from 2005 to 
2008.  None of these problems were ever linked to his diabetes.  

Other possible complications of the diabetes were addressed in VA 
examinations in March 2007.  A March 2007 VA  genitourinary 
examination revealed a history of urinary voiding problems that 
resolved fully after he underwent TURP in 2002, with no problems 
since.  He denied erectile dysfunction, although he had diabetes.  
Examination revealed no genital or testicular abnormalities.  His 
prostate was enlarged and felt benign.  There were no urinary 
problems at this time.  

The report of a March 2007 VA neurological examination addressed 
possible peripheral neuropathy symptoms of diabetes.  The Veteran 
complained of a pins and needles sensation and numbness in the 
toes of both feet that sometimes extended to both feet to the 
ankles.  Sometimes at night he felt similar sensations in his 
fingertips, especially on the left.  He also reported weakness in 
the legs especially when walking.  He could only walk a block and 
had to rest 1 to 2 times.  His left calf also sometimes had a 
burning sensation especially when using stairs.  His diabetes had 
been present for a quarter century and sensory symptoms in his 
feet and hands had progressively worsened.  He also complained of 
low back pain, present since 1967 which was severe and present 
most of the time at a scale 9/10.  He had pain daily especially 
with walking.  He also complained of flank pains which he 
attributed to his kidney.  Other complaints were of headaches 
which were often throbbing and the examiner noted he had blurred 
vision which the examiner mistakenly attributed to diabetic 
retinopathy.  

Physical examination revealed normal cranial nerve examination 
and no abnormality on motor examination of the upper extremities.  
His lower extremities did show mild distal atrophy of the muscles 
of the lower legs and moderate proximal weakness in both legs.  
This was shown by his inability to get up from a low chair 
without using his arms.  He also had difficulty walking on his 
heels which suggested anterior lower leg weakness.  He was unable 
to walk well on his tiptoes which he claimed was due to low back 
pain but could also indicate some lower leg weakness also.  His 
deep tendon reflexes were absent throughout both upper and lower 
extremities.  He also had a loss of sensory modalities in the 
tiptoes all the way up to the ankles in a stocking type 
distribution.  His vibration sense was almost absent in his toes 
but were present in the knees when compared to the ankles.  He 
had loss of touch and vibration in his fingertips in the glove 
distribution with sensory level at the base of the fingertips.  
His gait was somewhat wide based.  He was a little unsteady on 
turning and was unable to tandem walk heel to toes.  In summary 
he was overweight with poorly controlled diabetes with mild to 
moderate motor peripheral neuropathy of diabetes.  The impression 
included diabetes poorly controlled, mild to moderate 
sensorimotor peripheral neuropathy from diabetes and chronic low 
back pain probably of musculoskeletal origin with no active 
radiculopathy and tension/vascular headaches.  

The report of a March 2010 VA examination for diabetes noted 
there to be no history of heart problems, but a positive history 
of hypertension, and dyspnea that was moderate on exertion.  He 
did have episodes of hypoglycemic reactions or ketoacidosis, but 
no hospitalizations were required.  He saw an endocrinologist 
twice a year.  His diet was restricted and he was on insulin.  He 
was restricted in activities by shortness of breath.  He reported 
a little dizziness when blood sugars are high and can feel when 
they are low.  This occurred about once a day after taking 
insulin.  His blood sugar would go to 200.  He denied symptoms of 
visual disorders, neurovascular disease, diabetic nephropathy, 
skin disorders or other diabetic complications.  He did report 
symptoms of claudication but the Doppler of his lower extremities 
was normal.  Other symptoms included constipation.  He also had 
erectile dysfunction most likely due to diabetic neuropathy, 
which was treated with medication and vaginal penetration was 
possible most or all of the time.  Examination was negative for 
diabetic neuropathy, neurologically he was normal and cardiac 
examination and pulmonary revealed no significant findings.  His 
blood glucose tests from September 2009 were 119, and April 2008 
was 160.  His hemoglobin A1C readings were deemed high at 7.3 in 
September 2009 and 8.2 in April 2008.  The diagnosis was diabetes 
mellitus type 2.  The evidence did not show any visual 
impairment, kidney disease, neurological disease, amputation or 
other diabetic conditions.  Hypertension was noted to have been a 
potential complication but this predated the diabetes.  There was 
no affect on his activities of daily living from his diabetes.  
Occupational effects were not recorded and his was noted to be 
retired in 1997 due to being hypoglycemic when driving a trolley.  
His shortness of breath was deemed as more limiting on his 
ability to exercise than were blood sugar issues.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against a higher rating than 40 
percent for the veteran's diabetes under Diagnostic Code 7913.  
With regard to the diabetic symptoms (other than the 
complications rated separately) the evidence does not reflect 
that the Veteran's diabetes produces symptoms that more closely 
resemble the criteria for a 60 percent rating.  While the 
diabetes was shown to require insulin which had been medically 
recommended from the pendency of his January 2006 claim, up to 
the time he actually consented to begin using it at some time 
between November 2005 and June 2006, and while he has had a 
restricted diet, diabetes is not shown to have required 
regulation of activities other than general monitoring of his 
condition (including the diet control of symptoms) and the 
limited exercise he was capable of doing given other comorbid 
conditions.   Although he is shown to have occasional episodes of 
hypoglycemic reactions particularly if not eating properly or 
after taking insulin or after exercise, he is not shown to have 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider.  His hypoglycemic reactions were not 
shown to require hospitalizations, and he apparently self treated 
the reactions by eating oranges.  He is also shown not to require 
visits to a diabetic care provider twice a month.  The most 
recent VA examination of March 2010 showing that he visited his 
endocrinologist only twice a year, and the VA records and 
examination reports also confirm that his visits for diabetic 
monitoring in general were less frequent than twice a month.      

In sum, the preponderance of evidence reflects that the Veteran's 
diabetes is best rated at the current 40 percent level, and 
disability due to this disorder does not meet the criteria for a 
60 percent rating under Diagnostic Code 7913.

The Board now turns to address the diabetic complications to 
include consideration of whether they warranted ratings in excess 
of what the RO has assigned.  As noted earlier, separate 10 
percent ratings are in effect for peripheral neuropathy of each 
extremity, and Special Monthly Compensation is in effect for loss 
of use of a creative organ.  As consideration of the diabetic 
complications is indicated by Note 1 to Diagnostic Code 7913, the 
Board shall consider whether any higher ratings are warranted for 
these, and whether there are any other complications which may 
also warrant consideration for separate compensable ratings.

As for the peripheral neuropathy, the evidence reflects that the 
veteran's hands and feet are specifically affected, as per the 
findings from the March 2007 VA examination.  

The RO has evaluated the neuropathy affecting the hands under 
Diagnostic Code 8615 for neuritis of the median nerve, which is 
evaluated the same way as paralysis of the median nerve 
(Diagnostic Code 8515).  Upon review of the evidence, the Board 
agrees that this is the appropriate code for evaluating this 
symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of Code used should be upheld if supported by explanation 
and evidence).  For either the major (dominant) or minor (non-
dominant) extremity, a disability rating of 10 percent is 
warranted for mild incomplete paralysis.  A 20 percent disability 
rating is warranted for moderate incomplete paralysis of the 
minor extremity.  A 30 percent disability rating is warranted for 
moderate incomplete paralysis of the major extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8615.

In this case, the Board finds that the evidence reflects that no 
more than a 10 percent rating is warranted for a mild incomplete 
paralysis for each hand.  The March 2007 VA neurological 
examination showed no manifestations such as atrophy, or sensory 
loss beyond some decreased touch and vibratory sensation that 
would suggest a moderate incomplete paralysis in either hand.  
Although he had absent deep tendon reflexes, the motor 
examination and strength of the upper extremities were normal, 
which suggests only mild symptomatology.  The March 2010 VA 
diabetic examination was neurologically normal, but is noted not 
to have included as detailed an examination of the upper 
extremities, nor do the other records or examinations provide 
such detail as the March 2007 VA examination.  Thus the evidence 
reflects that no more than a 10 percent rating per hand is 
warranted for peripheral neuropathy involving the left and right 
hands.

As far as the peripheral neuropathy of the lower extremities, the 
RO found that this should be rated under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 8621 as analogous to impairment of 
the common peroneal nerve, which is evaluated the same way as 
paralysis (Diagnostic Code 8521.)  Under Diagnostic Code 8521, 
pertaining to paralysis of the common peroneal nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent disability 
rating, moderately severe incomplete paralysis warrants a 30 
percent disability rating, and a 40 percent disability rating is 
warranted for complete paralysis, where the foot dangles and 
drops, and there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8621 
(2010).  

The Board shall also consider whether the neuropathy is more 
appropriately evaluated under Diagnostic Code 8520 for impairment 
of the sciatic nerve, which also allows for a 10 percent 
disability rating for mild incomplete paralysis and a 20 percent 
rating for moderate incomplete paralysis.  This rating is 
potentially more beneficial in that a moderately severe 
incomplete paralysis warrants a 40 percent disability rating, and 
severe incomplete paralysis with marked muscular atrophy warrants 
a 60 percent disability rating.  An 80 percent disability rating 
is warranted for complete paralysis, where the foot dangles and 
drops, and there is no active movement possible of the muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 
(2008).

The Board finds that the evidence supports a 20 percent rating 
per leg for the peripheral neuropathy affecting the lower 
extremities under either Diagnostic Code 8520 or 8621, but only 
as of March 15, 2007 which is the date an examination showed 
findings suggestive of moderate neuropathy.  Prior to that date, 
the evidence did not show any more than subjective complaints of 
pain and tingling, with no significant findings on examinations, 
thus a rating in excess of 10 percent per leg is not shown before 
March 15, 2007.  

The findings from the March 2007 VA neurological examination 
showed some decreased sensation and vibration bilaterally in both 
legs, with the vibration touch nearly absent in both toes and 
present in the knees.  There was also some muscle atrophy of both 
legs noted, along with some moderate weakness shown in both legs.  
Although the subsequent VA diabetic examination in March 2010 
suggested normal neurological findings, the findings from the 
March 2007 VA examination are more detailed and thus provide more 
probative value as to the extent of the neurological pathology 
affecting both legs.  Thus the evidence from the March 2007 VA 
examination reflects moderate neuropathy affecting both legs, 
with manifestations that include muscle atrophy and weakness of 
both legs noted, and for which separate 20 percent ratings are to 
be assigned, effective March 15, 2007 the date of this 
examination, which is the earliest evidence showing findings of a 
moderate paralysis.  

A separate rating in excess of 20 percent disabling per leg is 
not warranted however as the preponderance of the evidence fails 
to show moderately severe incomplete paralysis for either lower 
extremity.  His symptoms were generally a pins and needles 
sensation, and some leg pain on walking.  While some weakness 
resulting in some difficulty heel-toe walking was noted on 
detailed neurological examination, he is not shown to have 
weakness to the extent that assistive aids would be necessary.  
Thus, the criteria for a moderately severe paralysis are not met.  

In sum, the evidence supports a 20 percent rating per leg for 
peripheral neuropathy affecting the left and right legs as of 
March 15, 2007, with no more than a 10 percent rating warranted 
per leg prior to that date.

With regard to other complications or potential complications, 
the Board notes that the Veteran has erectile dysfunction, which 
had been recognized by the RO when it granted entitlement to 
special monthly compensation based on loss of use of a creative 
organ effective March 26, 2010.  Thus the Board must consider 
whether a compensable evaluation of this condition under the 
applicable Diagnostic Code is appropriate.   

Erectile dysfunction is not specifically listed in the rating 
schedule.  The most closely aligned criteria for the disability 
is found in DC 7522, which provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, and 
the adjudicator is to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 4.115b.  In 
every instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met. 38 C.F.R. 
§ 4.31.  In this case, that means that for the compensable rating 
to be assigned, the medical evidence must confirm deformity of 
the penis.

At no point does the evidence reflect that the Veteran had any 
penile deformity on the March 2007 VA genitourinary examination, 
nor did he have erectile dysfunction shown on this examination.  
None of the records show problems with penile deformity.  There 
were no other genitourinary complications (such as urinary tract 
problems) shown due to diabetes on this examination, or elsewhere 
in the records.  Records from 2008, as well as the March 2010 VA 
examination, noted his erectile dysfunction, which was treated 
with medication, with no indication that he had a penile 
deformity.  Thus a compensable rating under Diagnostic Code 7522 
is not warranted for complications of erectile dysfunction.  

Although the Veteran cited other possible complications of 
diabetes to include kidney problems and visual problems, he is 
not shown to be competent to make such an opinion as to diagnosis 
and etiology which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").

The evidence as discussed above also is negative of any other 
potential complications of the cardiovascular system, pulmonary 
system, renal system, digestive system, eyes or any other 
systemic complications of diabetes.  Regarding the eyes, multiple 
eye evaluations did not find any diabetic manifestations of eye 
problems, with the eye problems manifested shown to be due to 
nondiabetic causes.  Therefore there are no other complications 
shown to warrant consideration of compensable ratings.

C.  BACK--Facts and Analysis

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled. A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity, or the like. 
See 38 C.F.R. § 4.40. The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations. 38 C.F.R. § 4.45. It is the intention of 
the VA Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint. See 38 C.F.R. § 4.59.

In this matter, the Board notes there is no evidence of 
intervertebral disc syndrome shown, thus the criteria applicable 
in this instance is Diagnostic Code 5237 for lumbosacral strain, 
and the criteria for intervertebral disc disease (Diagnostic Code 
5243) is not for application. 

Because there is evidence of degenerative changes shown by X-ray, 
the Board shall address the criteria for arthritis.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the specific 
joint or joints involved. Diagnostic Code 5003. Diagnostic Code 
5003 notes that in the absence of limitation of motion, rate as 
below: 20 percent with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations; and 10 percent with X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x- ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Lumbosacral strain should be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent disability 
rating.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine warrants a 30 percent disability rating.  Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 percent 
disability rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent disability rating.  
Unfavorable ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2010).

VA primary care follow-up records from 2004 to 2008 show that the 
Veteran's low back complaints were repeatedly listed as chronic 
low back pain due to back injury, and he stated that his back 
hurt more than usual, but with no limited motion and no new 
quality of pain.  His medications worked very well and plans 
included continuing the medications.  A May 2005 preventative 
questionnaire noted back pain at a level of 6/10, with worst at 
10/10 and best level at 5/10.  

The report of a September 2005 VA examination of the back noted 
that X-rays showed minimal scoliosis and narrowing at L5-S1.  He 
reported low back pain at a 5/10 level most of the time but 
sometimes went up to 8/10.  Medication eased his pain.  He had to 
rest using more than 1 flight of stairs due to back pain.  
Examination revealed he used no cane or other device.  He had 
difficulty sitting on a chair with no back support.  His gait was 
slow and symmetric.  His lumbar spine had no deformity.  There 
was moderate tenderness at the lumbosacral area.  Range of motion 
was 45 degrees flexion, 10 degrees on extension and right 
rotation, 20 degrees left lateral flexion, and 15 degrees on 
right lateral flexion and left rotation.  Lower extremity 
strength was 5/5 throughout.  Pinprick was normal.  The diagnosis 
was chronic low back pain more likely than not secondary to 
degenerative changes in the spine.

The Veteran testified at his November 2006 hearing that he used 
to be restricted from lifting heavy items at work due to his back 
problems back in the 1970's and indicated he still has problems 
with his back.  

The report of a March 2010 VA spine examination noted complaints 
of constant cramping pain in his lower back of 5/10 intensity in 
general.  The pain increased with bending and extension of his 
back and with prolonged walking and standing.  He could only walk 
one block now without aggravating his back pain.  He started 
using a cane 5 years ago and took medications for his back.  He 
denied sensations of numbness and tingling in his legs and there 
were no bowel or bladder problems.  His history was negative for 
hospitalization or surgery of his back.  He did have fatigue, 
decreased motion, stiffness, weakness and pain.  There was no 
spasm.  There were also no incapacitating episodes.  He could 
walk one block, but used a cane.  He had a couple of falls 
recently.  Examination showed no spasm, atrophy or weakness.  He 
did have pain on motion, tenderness and guarding of his back.  
Motor examination was 5/5 throughout and sensory testing of the 
upper extremities was normal.  Lower extremity sensory testing 
was normal 2/2 except for decreased pinprick in the left.  
Reflexes were 1+ knee and ankle jerk bilaterally and were 2+ 
elsewhere.  His range of motion was 45 degrees flexion, and 20 
degrees extension and on lateral flexion in both directions.  
Rotation was 30 degrees bilaterally.  He had pain on motion.  X-
rays showed no acute fracture or dislocation since September 
2005.  He did have narrowing of the disc space in the lower 
lumbar spine and spur at the anterior margins of the lower lumbar 
spine.  The diagnosis was lumbosacral strain and degenerative 
arthritis.  This resulted in severe limits on chores and 
shopping, and prevented exercise and sports.  He had moderate 
restrictions on travel, bathing, dressing and toileting.  There 
were no restrictions on grooming.

Based on a review of the foregoing the Board finds that a rating 
in excess of 20 percent for the lumbar strain disorder with 
arthritis is not warranted.  His range of motion is not shown to 
be limited to a forward flexion of the thoracolumbar spine 30 
degrees or less; nor is favorable ankylosis of the entire 
thoracolumbar spine shown.  His decreased motion, with flexion 
repeatedly shown to be 45 degrees, is shown to be within the 
range of a 20 percent rating, even with consideration of pain on 
motion, and repetitive use.  This 20 percent rating is also the 
maximum rating for arthritis without limited motion.  Therefore a 
rating in excess of 20 percent disabling for the lumbar spine 
disorder is not warranted.  

Extraschedular Consideration

The Board finds that extraschedular consideration is not 
indicated in addressing these increased ratings issues in view of 
the fact that the Veteran is in receipt of a total disability 
rating due to individual unemployability effective January 12, 
2005, the date of the increased rating claim on appeal.


ORDER

An initial rating of 70 percent, but no higher, for PTSD is 
granted up to May 9, 2007 subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD as of May 9, 2007 is 
denied.

A rating in excess of 40 percent for diabetes is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
left upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
right lower extremity is denied prior to March 15, 2007.

A rating of 20 percent, but no higher, for peripheral neuropathy 
of the right lower extremity is granted as of March 15, 2007 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 10 percent for peripheral neuropathy of the 
left lower extremity is denied prior to March 15, 2007.

A rating of 20 percent, but no higher, for peripheral neuropathy 
of the left lower extremity is granted as of March 15, 2007 
subject to the laws and regulations governing the award of 
monetary benefits.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 20 percent for a low back disability is 
denied.


REMAND

With regard to the remaining issues of entitlement to an 
increased rating for service connected tinea cruis, and 
entitlement to an earlier effective date for a scar claimed as 
residuals of NHL, to include the propriety of the grant for 
service connection for NHL, remand is necessary to address 
evidentiary and due process concerns.

With regard to the tinea cruis claim, the Board notes that the 
March 2010 VA skin examination is not adequate.  The examination 
appears to be incomplete, as the examiner indicated that photos 
would be taken later, but there is no evidence that such photos 
were taken as none are in the claims folder.  Furthermore, the 
examination does not appear to address the regions where the 
Veteran has had the problem, in the feet and groin area, nor does 
the examiner provide any opinion as to the percentage of the 
entire body and exposed areas are currently affected.  Finally, 
it appears that the examination may not have been conducted 
during an active phase of the disease.  The Board notes that an 
earlier VA examination of March 2007 indicated that the condition 
was most active during the summer.  Therefore an examination of 
the skin should be conducted during an active phase, See Ardison 
v. Brown, 2 Vet. App. 405 (1994).  In light of the need for 
another VA examination, the RO should also obtain any additional 
treatment records for this skin disorder that remain outstanding.

With regard to the issue of entitlement to an earlier effective 
date for a scar claimed as residuals of NHL, to include the 
propriety of the grant for service connection for NHL, this must 
again be remanded to ensure the correct procedures are followed 
in addressing this issue.  The matter had been originally 
remanded in July 2008 in order to allow the RO to assess the 
propriety of a January 2006 decision to grant service connection 
for residuals of non Hodkgin's lymphoma (NHL), status post 
surgical treatment, scar, as this matter was inextricably 
intertwined with the appealed issue of entitlement to an earlier 
effective date for this award of service connection for residuals 
of NHL, with residual scar of the right shoulder.  The reason the 
Board found it necessary to address the propriety of this service 
connection grant for NHL residuals was that there was no evidence 
that this disease was ever diagnosed, with the evidence showing 
the surgical scar in question was the result of an excision of a 
lipoma, with no treatment for lymphoma ever shown.  

Rather than properly addressing the issue of propriety of the 
original service connection grant for what was deemed the 
residuals of NHL, status post surgical scar, the RO further 
confused the matter.  First the RO in the June 2010 supplemental 
statement of the case determined that the effective date for the 
scar (claimed as residuals of NHL) could be no earlier than 
January 12, 2005.  The RO then said that the original grant of 
service connection for this scar in January 2006 was a clear and 
unmistakable error (CUE) based on the NHL having never been 
service connected.  The RO then erroneously stated that because 
service connection for the scar (claimed as residuals of NHL) was 
in effect for more than 10 years, that service connection must be 
continued as a protected rating pursuant to 38 C.F.R. § 3.957.  
The Board points out, however, that the effective date of the 
rating for service connection for the scar was January 12, 2005, 
clearly less than 10 years ago, thus rendering inapplicable the 
provisions of 38 C.F.R. § 3.957.  

Further compounding the error, the RO incorrectly states that its 
decision not to service connect NHL was a correct decision based 
on review of the November 2005 VA examination.  A review of the 
January 2006 rating decision, however, clearly shows that the RO 
did grant service connection for NHL, status post surgical 
treatment, scar, and assigned a initial 10 percent rating for the 
scar which was deemed the lone residual of the NHL, effective 
January 12, 2005.  There was no corrective action taken after 
this rating decision granted service connection for NHL with its 
residual scar, thus the statement that it correctly denied 
service connection for NHL is in error.  
Thus, the RO must once again address the propriety of the January 
2006 grant of service connection for NHL with its residual right 
shoulder scar in light of the correct facts and legal basis.  As 
the rating is not protected, the RO will have to consider the 
appropriateness of applying the provisions of 38 C.F.R. 
§ 3.105(d), if revision of this January 2006 grant is deemed 
warranted.  Because the effective date issue is inextricably 
intertwined with the question of the propriety of the January 
2006 grant of service connection for NHL (and its residual scar), 
consideration of this matter is deferred until the issue 
regarding propriety of this rating is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any 
additional outstanding records for the 
Veteran.

2.  After completion of the above, the RO 
should schedule the Veteran for VA 
examination to ascertain the nature and 
extent of the Veteran's service-connected 
skin disorder of tinea.  All indicated tests 
or studies deemed necessary should be done.  
The claims file and treatment records must be 
made available to, and be reviewed by, the 
examiner(s) in connection with the 
examinations, and the report(s) should so 
indicate.  

The skin examination should be scheduled 
when the Veteran's tinea condition is in 
an active phase, which according to the 
Veteran is most likely to happen during 
hot weather.  See Ardison v. Brown, 2 Vet. 
App. 405 (1994).  The skin examiner should 
provide a history of the skin disorder, 
including the frequency and extent of any 
outbreaks, and discuss any and all 
manifestations of the Veteran's tinea 
condition.  Specifically, the examiner should 
give the extent of the tinea condition in 
square inches or square centimeters, should 
indicate whether the Veteran's skin disorder 
is unstable (i.e., frequent loss of covering 
of skin over the affected area), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly nourished 
with repeated ulceration, or tender and/or 
painful on objective demonstration, and 
whether the disorder limits the function of, 
or causes limited motion of, the affected 
part(s).  The examiner is to identify the 
percent of exposed areas affected, and 
whether systemic therapy such as 
corticosteroids or other immuno- suppressive 
drugs were required during the past 12-month 
period: (1) constantly or near constantly, 
(2) for a total of six weeks or more, but not 
constantly, or (3) for a total duration of 
less than six weeks; or whether no more than 
topical therapy was required during the past 
12- month period.  The examiner should also 
describe the frequency, nature and extent of 
any itching, exfoliation, exudation, lesions 
or disfigurement that is shown.  If nervous 
or systemic manifestations are shown or if 
the condition is exceptionally repugnant, the 
examiner should so state. 

The examiner(s) should clearly outline the 
rationale for any opinion expressed and all 
clinical findings should be reported in 
detail.

3.  Thereafter, the RO should consider of the 
propriety of service connection for non 
Hodgkin's lymphoma, with residual right 
shoulder scar.  If further action in 
accordance with the provisions of 38 C.F.R. 
§ 3.105(d) is deemed appropriate, such should 
be undertaken.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claim.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  Only if the RO deems that 
action regarding the propriety of service 
connection for non Hodgkin's lymphoma with 
residual right shoulder scar in accordance 
with the provisions of 38 C.F.R. § 3.105(d) 
is not necessary, should this issue and the 
effective date issue be addressed in this 
SSOC.  Otherwise, consideration of the 
effective date issue should be deferred until 
completion of any action pertaining to the 
January 2006 rating decision under 38 C.F.R. 
§ 3.105(d) has been completed and the 
appellate period has either expired or the 
issue has been appealed.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


